Filed 9/24/13 P. v. Quintal CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B246508

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. VA063643)
          v.

BLANCA YOLANDA QUINTAL,

          Defendant and Appellant.




          APPEAL from an order of the Superior Court of Los Angeles County,
Michael A. Cowell, Judge. Affirmed.
          Blanca Yolanda Quintal, in pro. per., and Randall Conner, under appointment by
the Court of Appeal, for Defendant and Appellant.
          No appearance for Plaintiff and Respondent.




                                    ___________________________________
       In an information filed on February 27, 2001 Blanca Yolanda Quintal was charged
with four counts of second degree robbery (Pen. Code, § 211) with special allegations she
had personally used a firearm to commit the offenses (Pen. Code, § 12022.53, subd. (b)).
       On April 26 2001Quintal entered a negotiated plea of no contest, both orally and
in writing, to one count of robbery with an admission she had personally used a firearm
to commit the offense. In accordance with the plea agreement Quintal was sentenced to
an aggregate state prison term of 12 years, consisting of the lower term of two years for
robbery plus 10 years for the firearm-use enhancement. The remaining counts were
dismissed.
       The record of the plea hearing established Quintal was advised of and waived her
constitutional rights and was advised of and acknowledged orally and in writing she
understood the consequences of her plea. Among the consequences Quintal initialed on
the plea form, indicating she understood them and had discussed them with her attorney
was “if I am not a citizen of the United States, the conviction for the offense charged will
have the consequences of deportation, exclusion from admission or denial of
naturalization.”1 Defense counsel stipulated to a factual basis for the plea. The trial court
found Quintal had knowingly, voluntarily and intelligently waived her constitutional
rights and entered her no contest plea and admission.
       On February 7, 2005 Quintal filed, in properia persona, a petition for writ of
habeas corpus in which she claimed she was mentally incompetent at the time of her plea
and her defense counsel had provided constitutionally ineffective assistance. The trial
court considered and denied her petition on February 17, 2005.
       In March 2005 Quintal filed, in propria persona, a second petition for writ of
habeas corpus alleging the same grounds. The trial court summarily denied the petition.
       On October 1, 2012 Quintal, represented by retained counsel, filed a motion to
withdraw her no contest plea under Penal Code section 1018. The People opposed the

1
       The printed waiver form states “the conviction for the offense charged may have
the consequence of deportation . . . .” On the form signed by Quintal “may” was crossed
out and the word “will” inserted in handwriting and initialed by Quintal.

                                             2
motion as untimely. On October 4, 2012 Quintal filed an “amended motion” to withdraw
her guilty plea based on Penal Code section 1016.5. The People filed opposition, and
Quintal filed a reply. On December 19, 2012 the trial court heard and denied the motion.
       On January 18, 2013 Quintal filed, in propria persona, a notice of appeal from the
order denying the motion.2
       We appointed counsel to represent Quintal on appeal. After an examination of the
record counsel filed an opening brief in which no issues were raised. On June 10, 2013
we advised Quintal she had 30 days in which to personally submit any contentions or
issues she wished us to consider. Quintal sent a typed supplemental brief on July 8, 2013
in which she referred to matters outside the record in contending she was mentally
incompetent at the time of her 2001 plea, she was coerced into entering her plea, she was
unaware of either the immigration consequences or various other unrelated consequences
of her plea and her appointed defense counsel provided constitutionally ineffective
assistance.
       We have examined the record and are satisfied Quintal’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
       The record establishes Quintal was adequately advised of the immigration
consequences of her plea when she signed the plea form stating the conviction will have
the consequences of deportation, exclusion from admission and denial of naturalization.
(See People v. Superior Court (Zamudio) (2000) 23 Cal.4th 183, 207.) That the
admonitions were communicated in writing rather than repeated orally is of no legal
significance because the trial court confirmed Quintal had read and understood the plea


2
       Quintal requested a certificate of probable cause, which was denied by the trial
court. On February 14, 2013 an “amended notice of appeal” was filed on Quintal’s
behalf in which the pre-printed box was checked indicating her appeal “was based on the
sentence or other matters occurring after the plea that do not affect the validity of the
plea.”

                                            3
form and had signed it willingly. (See Arlena M. v. Superior Court (2004)
121 Cal.App.4th 566, 570.) Quintal’s remaining contentions cannot be addressed
because they rely on matters outside the appellate record. Nor are they relevant to
whether Quintal should have prevailed on her statutory motion to dismiss.
      The order is affirmed.



                                                PERLUSS, P. J.


We concur:



      ZELON, J.



      SEGAL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4